               Case 3:18-cv-06529-RS Document 63 Filed 06/14/19 Page 1 of 2



 1   Simon J. Frankel, State Bar No. 171552
     Amy S. Heath, State Bar No. 312516
 2   COVINGTON & BURLING LLP
     415 Mission Street, Suite 5400
 3   San Francisco, CA 94105
     Telephone: (415) 591-6000
 4   Facsimile: (415) 591-6091
     Email: sfrankel@cov.com
 5   Email: aheath@cov.com
 6
     Aaron M. Herzig (pro hac vice)
 7   TAFT STETTINIUS & HOLLISTER LLP
     425 Walnut Street, Suite 1800
 8   Cincinnati, Ohio 45202
     Telephone: (513) 381-2838
 9   Email: aherzig@taftlaw.com
10   Attorneys for Plaintiff Cincinnati Zoo &
     Botanical Garden
11
                                    UNITED STATES DISTRICT COURT
12
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                         SAN FRANCISCO DIVISION
14

15
      ZOOLOGICAL SOCIETY OF CINCINNATI,                          Civil Case No.: 3:18-cv-06529
16
      D/B/A CINCINNATI ZOO & BOTANICAL
17    GARDEN, an Ohio non-profit Corporation
18
             Plaintiff,
                                                                 STATUS UPDATE
19
             v.
20
      THE GORILLA FOUNDATION, a California
21    Corporation; and FRANCINE PATTERSON, an
      individual
22

23           Defendants.

24

25          Plaintiff Zoological Society of Cincinnati submits this status update concerning the transfer of
26   the gorilla Ndume. Consistent with this Court’s Orders, Ndume departed California yesterday and

27   arrived safely at the Cincinnati Zoo & Botanical Garden early this morning. The trip was uneventful.

28


                                        STATUS UPDATE - CASE NO. 3:18-CV-06529
             Case 3:18-cv-06529-RS Document 63 Filed 06/14/19 Page 2 of 2



 1   DATED: June 14, 2019                         Respectfully submitted,
 2                                                By: /s/Aaron Herzig
                                                      Aaron M. Herzig (pro hac vice)
 3                                                    Taft Stettinius & Hollister LLP
 4                                                    425 Walnut Street, Suite 1800
                                                      Cincinnati, Ohio 45202
 5                                                    (513) 381-2838
                                                      aherzig@taftlaw.com
 6
                                                        Simon J. Frankel, State Bar No. 171552
 7                                                      Amy S. Heath, State Bar No. 312516
 8                                                      Covington & Burling LLP
                                                        415 Mission Street, Suite 5400
 9                                                      San Francisco, CA 94105
                                                        (415) 591-6000
10                                                      sfrankel@cov.com
                                                        aheath@cov.com
11

12
                                                        Attorneys for Plaintiff Cincinnati Zoo &
13                                                      Botanical Garden

14

15

16

17

18
19

20

21

22

23

24

25

26

27
28

                                                  2
                                STATUS UPDATE - CASE NO. 3:18-CV-06529
